DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 16-27 in the reply filed on 10/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claim 28 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/2022.
Drawings
The drawings are objected to because they are not in the form of black and white drawings made with India ink or its equivalent that secures solid black lines as required by 37 CFR .84(a)(1). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the terms KANTHAL 60 (page 6, line 4), KANTHAL 180R05 (page 6, line 4), KANTHAL 145R10 (page 6, lines 4-5), KANTHAL 135R05 (page 6, line 5), KANTHAL 130R03 (page 6, line 5), KANTHAL 127R09 (page 6, line 5), KANTHAL 115R09 (page 6, line 5), and Mater-Bi (page 17, line 28) which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities: No space is present between a numerical value and its associated units (page 6, line 16, page 6, line 17, page 6, line 18, page 8, line 31, page 8, line 32). Appropriate correction is required.

Claim Interpretation
The following special definitions have been noted in applicant’s specification and will be used wherever the terms appear. See In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989) and MPEP § 2173.05(a) I.
Aerosol generating device: A device that interacts with an aerosol generating substrate to generate an aerosol that is directly inhalable into a user’s lungs through the user’s mouth (page 3, line 5-7).
Aerosol generating substrate: A substrate comprising aerosol forming material capable of releasing upon heating volatile compounds which can form an aerosol (page 3, lines 8-10).
Bimetallic element: An element comprising two metallic layers having different coefficients of thermal expansion (page 5, lines 28-30).
Blind: A combustible heat source that does not include any airflow channels extending along the length of the combustible heat source through which air may be drawn (page 13, lines 17-19).
Carbonaceous: A combustible heat source comprising carbon (page 12, lines 3-4).
Chemesthetic agent: Any agent that, in use, is perceived in the oral or olfactory cavities of a user by means other, or in addition to, perception via taste receptor or olfactory receptor cells (page 18, liens 25-27).
Crimped sheet: A sheet having a plurality of substantially parallel ridges or corrugations (page 15, lines 28-29).
Deform: One or both of a change of shape or a change of dimension of a bimetallic element (page 6, liens 13-14).
Direct thermal contact: Two components that are in thermal contact and are directly connect (page 9, lines 5-6).
Gathered: A sheet that is convoluted, folded, or otherwise compressed or constricted substantially transversely to the longitudinal axis of the aerosol generating article (page 15, lines 14-16).
Homogenized tobacco material: A material formed by agglomerating particular tobacco (page 14, lines 29-30).
Indirect thermal contact: Two components that are in thermal contact through one or more additional thermally-conductive components (page 9, lines 6-9).
Rod: A generally cylindrical element of substantially circular, oval, or elliptical cross section (page 15, lines 10-11).
Sheet: A laminar element having a width and length substantially greater than the thickness thereof (page 15, lines 12-13).
Textured sheet: A sheet that has been crimped, embossed, debossed, perforated or otherwise deformed (page 15, lines 19-20).
Thermal contact: Two components that are arranged so that heat can be transferred between the two components by conduction (page 9, liens 3-5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-19, 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mironov (WO 2015/097005) in view of Lavanchy (US 2016/0316816) and Sensabaugh, Jr. (US 4,655,229), as evidenced by Lavanchy (US 2016/0316816).

Regarding claims 16 and 18, Mironov discloses a smoking article having an outer wrapper of cigarette paper (figure 1A, reference numeral 70), which is considered to meet the claim limitation of a housing. The wrapper receives a combustible heat source (figure 1A, reference numeral 10) defining a rear portion (figure 1A, reference numeral 62), which is considered to meet the claim limitation of a first section, and an aerosol forming substrate (page 23, lines 1-7, figure 1A, reference numeral 30) defining a front portion (page 24, lines 4-13, figure 1A, reference numeral 64), which is considered to meet the claim limitation of a second section. A bimetallic valve is located between the combustible heat source and aerosol forming substrate proximate to both the first and second sections of the housing (page 24, lines 14-21, figure 1A, reference numeral 20). Air from the combustible heat source passes through cut out segments of the bimetal valve as it travels to the aerosol forming substrate (page 24, lines 29-33, figure 1B, reference numeral 26), indicating that the valve conducts heat. The bimetallic valve is deformed when it reaches a threshold temperature (page 24, lines 22-28) so that it moves away from the combustible heat source (page 24, lines 29-33, figure 1D), indicating that it moves from a first position to a second position. The bimetallic valve is made from two layers of metals and/or alloys with differing thermal expansion coefficients (page 3, lines 20-22). Mironov does not explicitly disclose (a) the wrapper being insulative, (b) one or more air inlets and (c) the wrapper being tubular.
Regarding (a), Lavanchy teaches that paper is an insulative material in smoking article [0043].
Regarding (b), Lavanchy teaches a smoking article comprising a combustible heat source and a downstream aerosol forming substrate [0001] with one or more first air inlets around the periphery of the aerosol forming substrate ([0246], figure 3, reference numeral 48) to reduce the temperature of the aerosol forming substrate to prevent or inhibit temperature spikes in the smoking article [0092]. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the wrapper of Mironov with the one or more air inlets of Lavanchy. One would have been motivated to do so since Lavanchy teaches that providing air inlets reduces the temperature of the aerosol forming substrate to prevent or inhibit temperature spikes in the smoking article.
Regarding (c), Sensabaugh, Jr. teaches a device for delivering flavor having a tubular overwrap that resembles a conventional cigarette in appearance, feel, and draft (abstract).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the wrapper of Mironov have a tubular shape. One would have been motivated to do so since Sensabaugh, Jr. teaches that tubular wrappers resemble a conventional cigarette in appearance, feel, and draft.

Regarding claim 17, Mironov discloses that the bimetal valve is pre-stressed such that it deforms from a first position to a second position with a snap action (page 15, lines 15-21).

Regarding claim 19, Mironov discloses that the valve is convex relative to the combustible heat source in the first position (page 26, lines 12-17, figure 3A) but snaps to a second position at which it is concave to the heat source when heated above the threshold temperature (page 24, lines 22-28, figure 1D).

Regarding claim 22, Mironov discloses that the valve is convex relative to the combustible heat source in the first position (page 26, lines 12-17, figure 3A) but snaps to a second position at which it is concave to the heat source when heated above the threshold temperature (page 24, lines 22-28, figure 1D). The second position is considered to meet the claim limitation of a contracted position since the bimetallic element has moved closer to the proximal end of the device.

Regarding claim 26, Mironov discloses that heat conducting element is in direct contact with both the rear portion of the combustible heat source and the aerosol forming substrate to provide a direct thermal link (page 20, lines 3-6). The heat conducting element is in direct contact with the outer housing (page 24, liens 4-13, figure 1A, reference numeral 60).

Claims 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hogwood (WO 2016/156213) in view of Potter (US 4,913,168, hereafter referred to as Potter ‘168) and Sensabaugh, Jr. (US 4,655,229).

Regarding claims 16 and 22, Hogwood discloses an aerosol generating system comprising a bimetallic element in the form of spiral (page 3, lines 15-24, figure 1, reference numeral 126) that is in direct contact with a heater element (figure 3, reference numeral 72) and a delivery enhancing compound source (figure 3, reference numeral 22) that is configured to be displaced away from the heater element when the bimetallic strip is heated above a predetermined temperature (abstract) so that conductive and radiative heating of volatile delivery enhancing compound is reduced so that the temperature of the compound can be precisely controlled (page 4, lines 5-11). The components are received in an outer housing (page 13, lines 1-9, figure 1, reference numeral 122), which is considered to meet the claim limitation of a housing. An airflow inlet is provided at the first tubular section (page 13, lines 10-15, figure 1, reference numeral 124). The heater element may be a chemical heating means (page 10, lines 13), indicating that the device is configured to receive a combustible heat source. The heater heats both the delivery enhancing compound source and a medicament source (page 13, lines 32-37, page 14, lines 1-10), which together are considered to form an aerosol forming substrate since they form an aerosol (page 1, liens 17-21). The housing has first and second portions as indicated in the annotated version of figure 1 shown below.

    PNG
    media_image1.png
    299
    604
    media_image1.png
    Greyscale

Hogwood does not explicitly teach (a) a heat insulative sleeve having air inlets and (b) the device being tubular.
Regarding (a), Potter ‘168 teaches a flavor delivery article for volatilized flavors (abstract) including an outer member which is a thermally insulative wrapper (column 3, lines 56-63).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the housing of Hogwood with the insulative wrapper of Potter ‘168. One would have been motivated to do so since Potter ‘168 teaches an insulative wrapper which would functional predictably when combined with the device of Hogwood. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding (b), Sensabaugh, Jr. teaches a device for delivering flavor having a tubular overwrap that resembles a conventional cigarette in appearance, feel, and draft (abstract).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the housing of Hogwood have a tubular shape. One would have been motivated to do so since Sensabaugh, Jr. teaches that tubular wrappers resemble a conventional cigarette in appearance, feel, and draft.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mironov (WO 2015/097005) in view of Lavanchy (US 2016/0316816) and Sensabaugh, Jr. (US 4,655,229), as evidenced by Lavanchy (US 2016/0316816) as applied to claim 16 above, and further in view of Potter (US 8,430,106, hereafter referred to as Potter ‘106).

Regarding claims 20 and 21, modified Mironov teaches all the claim limitations as set forth above. Modified Mironov does not explicitly teach a heat conductive element.
Potter ‘106 teaches a device delivering volatilized material to a user (abstract) having a heat sink (figure 2, reference numeral 11) from which heat is transferred by a heat transfer device in the form of a rod (figure 2, reference numeral 36) for communication to a source of volatilizable material and extends into each of the heat sink and volatilizable material (column 5, lines 50-67, column 6, lines 1-16, figure 2, reference numeral 22).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the valve transferring heat of modified Mironov with the heat transfer rod of Potter ‘106. One would have been motivated to do so since Potter ‘106 teaches a heat transfer device that volatilizes a volatilizable material and therefore performs in a predictable manner. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hogwood (WO 2016/156213) in view of Potter (US 4,913,168, hereafter referred to as Potter ‘168) and Sensabaugh, Jr. (US 4,655,229) as applied to claim 16 above, and further in view of Lavanchy (US 2016/0316816).

Regarding claim 24, modified Hogwood teaches all the claim limitations as set forth above. Modified Hogwood does not explicitly teach the housing being configured such that airflow between the tubular sections is prevented.
Lavanchy teaches a smoking article (abstract) having a blind combustible heat source that does not include any airflow channels extending from the front face to the rear face of the combustible heat source [0154] to prevent or inhibit activation of the heat source to prevent or inhibit temperature spikes of an aerosol forming substrate during puffing [0155].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the device modified Hogwood such that air does not flow through the tubular section in which the chemical heat source is mounted. One would have been motivated to do so since Lavanchy teaches that preventing airflow through the combustible heat source prevents or inhibits temperature spikes of an aerosol forming substrate during puffing.

Regarding claim 25, modified Hogwood teaches all the claim limitations as set forth above. Modified Hogwood does not explicitly teach the housing being configured such that airflow between the tubular sections is prevented.
Lavanchy teaches a smoking article (abstract) having a blind combustible heat source that does not include any airflow channels extending from the front face to the rear face of the combustible heat source [0154] to prevent or inhibit activation of the heat source to prevent or inhibit temperature spikes of an aerosol forming substrate during puffing [0155].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the device modified Hogwood such that air does not flow through the tubular section in which the chemical heat source is mounted, and to move the airflow inlet to the second tubular section. One would have been motivated to do so since Lavanchy teaches that preventing airflow through the combustible heat source prevents or inhibits temperature spikes of an aerosol forming substrate during puffing, and to move the airflow inlets so that they do not direct air to the chemical heat source.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Mironov (WO 2015/097005) in view of Lavanchy (US 2016/0316816) and Sensabaugh, Jr. (US 4,655,229), as evidenced by Lavanchy (US 2016/0316816) as applied to claim 16 above, and further in view of Hylton (US 2011/0061665).

Regarding claim 27, modified Mironov teaches all the claim limitations as set forth above. Modified Mironov does not explicitly teach a heat insulative cover.
Hylton teaches a protective cover for a smoking pipe (abstract) formed from a generally elastic resilient material that provides a shock absorbing layer around the pipe [0032] and provide heat insulation for a user [0033].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the article of modified Mironov with the protective cover of Hylton. One would have been motivated to do so since Hylton teaches a protective cover for a smoking pipe that provides a shock absorbing layer and heat insulation for a user.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable Hogwood (WO 2016/156213) in view of Potter (US 4,913,168, hereafter referred to as Potter ‘168) and Sensabaugh, Jr. (US 4,655,229) as applied to claim 16 above, and further in view of Hylton (US 2011/0061665).

Regarding claim 27, modified Hogwood teaches all the claim limitations as set forth above. Modified Hogwood does not explicitly teach a heat insulative cover.
Hylton teaches a protective cover for a smoking pipe (abstract) formed from a generally elastic resilient material that provides a shock absorbing layer around the pipe [0032] and provide heat insulation for a user [0033].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the article of modified Hogwood with the protective cover of Hylton. One would have been motivated to do so since Hylton teaches a protective cover for a smoking pipe that provides a shock absorbing layer and heat insulation for a user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/RUSSELL E SPARKS/               Examiner, Art Unit 1747